Citation Nr: 0031518	
Decision Date: 12/04/00    Archive Date: 12/12/00

DOCKET NO.  99-16 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel



INTRODUCTION

The veteran had active service from September 1950 to 
November 1973.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Denver, Colorado.

Service connection for bilateral hearing loss was granted in 
a September 1974 rating decision, and a noncompensable 
evaluation was assigned.  Historically, a noncompensable 
evaluation has remained in effect, although the veteran has 
sought increased evaluations.  In June 1998, the Montgomery 
RO received the veteran's claim for an increased evaluation, 
which it denied in an October 1998 rating decision.  The 
veteran then moved to Colorado, and the Denver RO also denied 
the veteran's claim for an increased evaluation, in a June 
1999 rating decision.  The veteran then perfected this 
appeal. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2.  The veteran's bilateral hearing loss is manifested by 
level III hearing loss in both ears, which warrants a 
noncompensable evaluation.


CONCLUSION OF LAW

The schedular criteria for a compensable evaluation for the 
veteran's bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
§§  4.85, 4.86 (prior to and as of June 10, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Pertinent Law, Regulations, and Criteria

Disability ratings are based, as far as practicable, upon the 
average impairment of earning capacity attributable to 
specific injuries.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  In 
evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1, 4.2 
(2000).  

Controlling law provides that when a law or regulation 
changes during the pendency of an appeal, the criteria most 
favorable to the veteran apply, absent congressional intent 
to the contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-
313 (1991).  In effect, the veteran should be evaluated under 
both sets of criteria, with the more advantageous one 
utilized.  Id.  In this instance, the schedular criteria 
addressing evaluation of hearing impairment are for 
application.  See 38 C.F.R. § 4.85.  The Board notes that by 
regulatory amendment effective June 10, 1999, changes were 
made to the schedular criteria for evaluating hearing 
impairment.  See 64 Fed. Reg. 25202 (May 11, 1999).  However, 
as to evaluation of the veteran's bilateral hearing loss, 
both sets of criteria (prior to and on June 10, 1999) 
demonstrate a level III hearing loss.  As such, neither is 
more advantageous to the veteran.

However, under the criteria currently in effect, exceptional 
patterns of hearing impairment are to be reviewed for special 
monthly compensation under 38 C.F.R. § 3.350 (2000).  
Exceptional patterns of hearing impairment are defined as 
either pure tone thresholds at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) of 55 decibels 
or more or as a pure tone threshold of 30 decibels or less at 
1000 Hertz and 70 decibels or more at 2000 Hertz.  See 
38 C.F.R. Part 4, § 4.86 (2000).  

Case law holds that a rating for hearing loss is determined 
by a mechanical application of the rating schedule to the 
numeric designations assigned, after audiometric examinations 
are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 
(1992).  In this respect, level III hearing loss is shown by 
an 84 to 90 percent speech discrimination score cross 
referenced with an average pure tone decibel loss of 58 to 
73.  See 38 C.F.R. Part 4, § 4.85 (both prior to and on June 
10, 1999).  

II.  Factual Background

The evidence of record pertinent to consideration of the 
veteran's current level of hearing consists of two VA 
audiometric examinations, which were conducted in July 1998 
and June 1999.

Upon VA audiometric examination in July 1998, the veteran's 
hearing was found to be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
50
80
80
LEFT
40
45
55
70
75

It was noted that the average pure tone result for the right 
ear was 63 and 61 for the left ear.  Speech discrimination 
was found to be 88 percent in the right ear and 84 percent in 
the left ear.

Upon VA audiometric examination in June 1999, the veteran's 
hearing was found to be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

40
60
85
85
LEFT

50
60
70
75

It was noted that the average pure tone result for the right 
ear was 68 and 64 for the left ear.  Speech discrimination 
was found to be 84 percent in the right ear and 84 percent in 
the left ear.

III.  Application and Analysis

In accordance with 38 C.F.R. §§ 4.1 and 4.2 (2000) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all of the evidence of record pertaining to the 
history of the veteran's bilateral hearing loss.  In light of 
the latest and most current development of the record, and 
given the mechanical application of the rating schedule to 
numeric designations assigned for hearing loss, the Board 
finds that this case presents no evidentiary considerations 
which warrant an exposition of the more remote clinical 
evidence of record.  In this respect, the Board notes that 
the basic concept of the rating schedule is to compensate for 
present disability, not for past or potential future 
disability.  See 38 U.S.C.A. § 1155; see also Francisco v. 
Brown, 7 Vet. App. 55 (1994).  As such, the Board finds that 
the veteran's claim for a compensable evaluation for 
bilateral hearing loss must be denied.

In this respect, the Board notes that upon VA audiometric 
examination in July 1998, the veteran's average pure tone 
result for the right ear was 63 and 61 for the left ear, with 
speech discrimination scores of 88 percent in the right ear 
and 84 percent in the left ear.  Upon VA audiometric 
examination in June 1999, the veteran's average pure tone 
result for the right ear was 68 and 64 for the left ear, with 
speech discrimination scores of 84 percent in the right ear 
and 84 percent in the left ear.  As such, the veteran's 
numeric designation of hearing impairment for both ears is 
III.  See 38 C.F.R. Part 4, § 4.85 (both prior to and on June 
10, 1999).  In effect, the current clinical findings, coupled 
with applicable VA regulation, fail to support a compensable 
evaluation.  Here, the Board reiterates that a hearing loss 
rating is determined by mechanical application of the rating 
schedule to the numeric designations assigned, after 
audiometric examinations are rendered.  See Lendenmann v. 
Principi, supra.

Additionally, as to consideration of the veteran's bilateral 
hearing loss as exceptional patterns of hearing impairment to 
be reviewed for special monthly compensation under 
38 C.F.R. § 3.350, the Board finds that the pure tone 
threshold criteria are not met, as shown upon VA audiometric 
examinations in July 1998 and June 1999.  See 38 C.F.R. Part 
4, § 4.86.  As such, entitlement to special monthly 
compensation need not be considered in this instance.

Therefore, in light of the above, the Board concludes that 
the veteran is not entitled to a compensable evaluation for 
his bilateral hearing loss.  In reaching this determination, 
the Board recognizes the veteran's great frustration with 
respect to the effects his hearing loss has on his everyday 
life.  The Board can only stress to the veteran that it is 
bound in its determinations by established laws and 
regulations.  Applicable VA regulation as to evaluation of 
hearing impairment, as well as applicable case law, control 
in this instance.  The veteran's bilateral hearing loss, 
however great its effect on the veteran's life, simply does 
not meet the criteria for a compensable evaluation, and the 
Board is without discretion in this area.

The Board notes that the veteran was put on notice as to the 
evidence required to both evaluate and increase his claim in 
the July 1999 statement of the case, as he was provided with 
the applicable schedular criteria (both in effect prior to 
and on June 10, 1999) and informed of the reasons and bases 
of the RO's determination.



ORDER

Entitlement to a compensable evaluation for the veteran's 
bilateral hearing loss is denied.



		
	V. L. Jordan
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 2 -


- 1 -


